Exhibit 10.3

 

SAVARA INC.

 

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

 

The Awardee has been granted an award of Restricted Stock Units (the “Award”)
pursuant to the Savara Inc. 2015 Omnibus Incentive Plan (the “Plan”), each of
which represents the right to receive on the applicable Settlement Date one
(1) Share of common stock of Savara Inc. (the “Company”), as follows:

 

Awardee:

  

 

 

 

Grant Date:

  

[DATE]

 

 

Number of Restricted Stock Units:

  

                    , subject to adjustment as provided by the Restricted Stock
Units Agreement.

 

 

Settlement Date:

  

For each Restricted Stock Unit, except as otherwise provided by the Restricted
Stock Units Agreement, the first date that is administratively practicable
following the date on which such unit becomes a Vested Unit (if any) in
accordance with the vesting schedule set forth below; but no later than March
15th of the calendar year following the calendar year in which the Restricted
Stock Units become Vested Units.

 

 

--------------------------------------------------------------------------------

Vested Units:

  

Except as provided by the Restricted Stock Units Agreement and provided that the
Awardee’s service has not terminated, the Number of Restricted Stock Units shall
become Vested Units as follows:

 

[Insert Vesting Schedule]

 

Notwithstanding the foregoing, in the event Awardee ceases providing Services to
the Company due to the Company’s, or a successor of the Company’s termination of
Awardee’s service other than for Cause or Awardee’s death or disability or due
to Awardee’s resignation for Good Reason, in either case within 24 months
following a Change in Control, the Restricted Stock Units shall become fully
vested and free from restrictions.  

 

For the purposes of this Award, “Cause” shall mean the commission of any act of
fraud, embezzlement or dishonesty by Awardee, any unauthorized use or disclosure

by such person of confidential information or trade secrets of the Company or an
Affiliate or a successor company (or a subsidiary or parent thereof), or any
other intentional misconduct by such person adversely affecting the business
affairs of the Company or an Affiliate or a successor company (or a subsidiary
or parent thereof) in a material manner.

 

For purposes of this Award, “Good Reason” shall mean, in each case without
Awardee’s explicit written consent, which Awardee may withhold or provide in
Awardee’s sole and absolute discretion, (i) a reduction by the Company or an
Affiliate or a successor company (or a subsidiary or parent thereof) of more
than 10% in Awardee’s rate of annual base salary as in effect immediately prior
to such Change in Control; (ii) a reduction by the Company or an Affiliate or a
successor company (or a subsidiary or parent thereof) of more than 10% of
Awardee’s individual annual target or bonus opportunity, except under
circumstances where the Company or the Affiliate or the successor company (or a
subsidiary or parent thereof) implement changes to the bonus structure of
similarly situated employees, including but not limited to changes to the bonus
structure designed to integrate the Company’s or the Affiliate’s personnel with
other personnel of the successor company (or a subsidiary or parent thereof);
(iii) a change in position that materially reduces Awardee’s level of
responsibility, including the level of person to whom Awardee reports; or (iv) a
relocation following the Change in Control of Grantee’s primary office location
(A) by more than 50 miles or (B) that would reasonably be expected to increase
Awardee’s commute such that Awardee’s total (i.e., round-trip) commute would
reasonably be expected to increase by more than one hour per day; provided,
however, that no such occurrence shall constitute Good Reason unless (x) the
Awardee gives the Company a written notice of termination for Good Reason not
more than 30 days after the initial existence of the condition, (y) the grounds
for termination (if susceptible to correction) are not corrected by the Company
within 30 days of its receipt of such notice, and (z) the Awardee’s termination
of employment occurs within 90 days following the Company’s receipt of such
notice.  

 

--------------------------------------------------------------------------------

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Awardee agree that the Award
is governed by this Grant Notice and by the provisions of the Plan and the
Restricted Stock Units Agreement, both of which are made a part of this
document. The Awardee acknowledges that copies of the Plan, Restricted Stock
Units Agreement, and the prospectus for the Plan have been made available to the
Awardee.

 

Thus, the Awardee shall not be entitled to this Award, which shall not be
treated as having been granted, until this Agreement is executed. The Awardee
represents that the Awardee has read and is familiar with the provisions of the
Plan and Restricted Stock Units Agreement, and hereby accepts the Award subject
to all of their terms and conditions.

 

SAVARA INC.

 

 

 

 

 

 

 

By:  

 

 

 

 

 

 

 

 

 

Its:  

 

 

 

 

 

 

 

 

 

Address:  Savara Inc.

 

 

900 S. Capital of Texas Highway, Suite 150

Austin, TX 78746

 

 

 

 

 

 

 

 

 

AWARDEE:  

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

ATTACHMENTS:

  

Restricted Stock Units Agreement; 2015 Omnibus Incentive Plan,

as amended to the Grant Date

 

 

--------------------------------------------------------------------------------

SAVARA INC.

RESTRICTED STOCK UNITS AGREEMENT

 

Savara Inc. (“Savara” or the “Company”) has granted to the Awardee named in the
Notice of Grant of Restricted Stock Units (the “Grant Notice”) to which this
Restricted Stock Units Agreement (the “Agreement”) is attached an Award
consisting of Restricted Stock Units (the “Units”) subject to the terms and
conditions set forth in the Grant Notice and this Agreement. The Award has been
granted pursuant to and shall in all respects be subject to the terms conditions
of the Savara Inc. 2015 Omnibus Incentive Plan (the “Plan”), as amended to the
Grant Date attached as Exhibit A, the provisions of which are incorporated
herein by reference. By signing the Grant Notice, the Awardee: (a) acknowledges
receipt of and represents that the Awardee has read and is familiar with the
Grant Notice, this Agreement, the Plan and a prospectus for the Plan prepared in
connection with the registration with the Securities and Exchange Commission of
the shares issuable pursuant to the Award (the “Plan Prospectus”), (b) accepts
the Award subject to all of the terms and conditions of the Grant Notice, this
Agreement and the Plan and (c) agrees to accept as binding, conclusive and final
all decisions or interpretations of the Company’s Board of Directors or its
delegatee(s) (collectively, the “Board”) upon any questions arising under the
Grant Notice, this Agreement or the Plan.

 

1. DEFINITIONS AND CONSTRUCTION.

 

1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned in the Grant Notice or the Plan.

 

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

 

2. ADMINISTRATION.

 

All questions of interpretation concerning the Grant Notice, this Agreement and
the Plan shall be determined by the Board. All such determinations shall be
final and binding upon all persons having an interest in the Award as provided
by the Plan. Any Officer shall have the authority to act on behalf of the
Company with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
Officer has apparent or actual authority with respect to such matter, right,
obligation, or election.

 

3. THE AWARD.

 

3.1 Grant of Units. On the Grant Date, the Awardee shall acquire, subject to the
provisions of this Agreement, the Number of Restricted Stock Units set forth in
the Grant Notice, subject to adjustment as provided in Section 9 of this
Agreement. Each Unit represents a right to receive on a date determined in
accordance with the Grant Notice and this Agreement one (1) Share.

 

--------------------------------------------------------------------------------

3.2 No Monetary Payment Required. The Awardee is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Units or Shares issued upon settlement of the Units, the
consideration for which shall be past services actually rendered and/or future
services to be rendered to the Company or an affiliate. Notwithstanding the
foregoing, if required by applicable state corporate law, the Awardee shall
furnish consideration in the form of cash or past services rendered having a
value not less than the par value of the Shares issued upon settlement of the
Units.

 

4. VESTING OF UNITS.

 

The Units shall vest and become Vested Units as provided in the Grant Notice.

 

5. COMPANY REACQUISITION RIGHT.

 

5.1 Grant of Company Reacquisition Right. Except to the extent otherwise
provided in an employment agreement between the Company or an Affiliate and the
Awardee, the Plan or this Agreement, in the event that the Awardee’s Service
terminates for any reason or no reason, with or without cause, the Awardee shall
forfeit and the Company shall automatically reacquire all Units which are not,
as of the time of such termination, Vested Units (“Unvested Units”), and the
Awardee shall not be entitled to any payment therefor (the “Company
Reacquisition Right”).

 

5.2 Dividends, Distributions and Adjustments. Upon a dividend or distribution to
the stockholders of the Company paid in shares of Stock or other property, or
any other adjustment upon a change in the capital structure of the Company as
described in Section 10.2 of the Plan, any and all new, substituted or
additional securities or other property (other than regular, periodic dividends
paid on Shares pursuant to the Company’s dividend policy) to which the Awardee
is entitled by reason of the Awardee’s ownership of Unvested Units shall be
immediately subject to the Company Reacquisition Right and included in the terms
“Units” and “Unvested Units” for all purposes of the Company Reacquisition Right
with the same force and effect as the Unvested Units immediately prior to the
dividend, distribution or adjustment, as the case may be. For purposes of
determining the number of Vested Units following a dividend, distribution or
adjustment, credited Service shall include all service with the Company or an
Affiliate at the time the service is rendered.

 

6. SETTLEMENT OF THE AWARD.

 

6.1 Issuance of Shares. Subject to the provisions of Section 6.3 of this
Agreement, the Company shall issue to the Awardee on the settlement date with
respect to each Vested Unit to be settled on such date one (1) Share. Shares
issued in settlement of Units shall not be subject to any restriction on
transfer other than any such restriction as may be required pursuant to
Section 6.3 of this Agreement, Section 7 of this Agreement, other applicable
laws, insider trading policies or any agreement between the Awardee and the
Company applicable to the Shares (collectively, “Share Sale Restrictions”).

 

--------------------------------------------------------------------------------

6.2 Beneficial Ownership of Shares; Certificate Registration. The Awardee hereby
authorizes the Company, in its sole discretion, to deposit for the benefit of
the Awardee with the broker designated by the Company with which the Awardee has
an account, any or all Shares acquired by the Awardee pursuant to the settlement
of the Award. Except as provided by the preceding sentence, a certificate for
the Shares as to which the Award is settled shall be registered in the name of
the Awardee, or, if applicable, in the names of the heirs of the Awardee.

 

6.3 Restrictions on Grant of the Award and Issuance of Shares. The grant of the
Award and issuance of Shares upon settlement of the Award shall be subject to
compliance with all applicable requirements of federal, state or foreign law
with respect to such securities. No Shares may be issued hereunder if the
issuance of such Shares would constitute a violation of any applicable federal,
state or foreign securities laws or other law or regulations or the requirements
of any stock exchange or market system upon which the Shares may then be listed.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance of any shares subject to the Award shall
relieve the Company of any liability in respect of the failure to issue such
Shares as to which such requisite authority shall not have been obtained. As a
condition to the settlement of the Award, the Company may require the Awardee to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.

 

6.4 Fractional Shares. The Company shall not be required to issue fractional
Shares upon the settlement of the Award.

 

6.5 Section 409A.  It is the intent of this Agreement that it and all payments
and benefits hereunder be exempt from, or comply with, the requirements of
Section 409A so that none of the Restricted Stock Units provided under this
Agreements or Shares issuable thereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to be
so exempt or so comply.  Each payment payable under this Agreement is intended
to constitute a separate payment for purposes of Treasury Regulation Section
1.409A-2(b)(2).  However, in no event with the Company reimburse Awardee, or be
otherwise responsible for, any taxes or costs that may be imposed on Awardee as
a result of Section 409A.  For purposes of this Agreement “Section 409A” means
Section 409A of the Code and any final Treasury Regulations and Internal Revenue
Service guidance thereunder, as each may be amended from time to time.

 

--------------------------------------------------------------------------------

7. TAX WITHHOLDING.

 

7.1 In General. At the time the Grant Notice is executed, or at any time
thereafter as requested by the Company, the Awardee hereby authorizes
withholding from payroll and any other amounts payable to the Awardee, and
otherwise agrees to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax (including any social insurance)
withholding obligations of the Company and its affiliates, if any, which arise
in connection with the Award, the vesting of Units or the issuance of Shares in
settlement thereof. The Company shall have no obligation to deliver shares of
Stock until such tax withholding obligations of the Company have been satisfied
by the Awardee.

 

 

7.2 Assignment of Sale Proceeds; Payment of Tax Withholding by Check. Subject to
compliance with applicable law and any Share Sale Restrictions, the Company may
permit the Awardee to satisfy the tax withholding obligations in accordance with
procedures established by the Company providing for either (i) delivery by the
Awardee to the Company or a broker approved by the Company of properly executed
instructions, in a form approved by the Company, providing for the assignment to
the Company of the proceeds of a sale with respect to some or all of the Shares
being acquired upon settlement of Units, or (ii) payment by check.

 

7.3 Withholding in Shares. The Company may require, or permit, the Awardee to
satisfy all or any portion of the Company’s or Affiliate’s tax withholding
obligations by deducting from the Shares otherwise deliverable to the Awardee in
settlement of the Award a number of whole Shares having a fair market value, as
determined by the Company as of the date on which the tax withholding
obligations arise, not in excess of the amount of such tax withholding
obligations determined by the applicable minimum statutory withholding rates.

 

8. DEATH OF AWARDEE.

 

Any distribution or delivery to be made to Awardee under this Agreement will, if
Awardee is then deceased, be made to Awardee’s designated beneficiary, or if no
beneficiary survives Awardee, to Awardee’s estate.  Any such transferee must
furnish the Company with (i) written notice of his or her status as transferee
and (ii) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.  

 

 

--------------------------------------------------------------------------------

9. ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

 

Subject to any required action by the stockholders of the Company and the
requirements of Section 409A to the extent applicable, in the event of any
change in the Shares effected without receipt of consideration by the Company,
whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Shares (excepting normal cash dividends) that has a material
effect on the Fair Market Value of Shares, appropriate and proportionate
adjustments shall be made in the number of Units subject to the Award and/or the
number and kind of shares to be issued in settlement of the Award, in order to
prevent dilution or enlargement of the Awardee’s rights under the Award. For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.” Any fractional Share resulting from an adjustment pursuant to this
Section shall be rounded down to the nearest whole number. Such adjustments
shall be determined by the Board, and its determination shall be final, binding
and conclusive.

 

10. RIGHTS AS A STOCKHOLDER OR EMPLOYEE.

 

The Awardee shall have no rights as a stockholder with respect to any Shares
which may be issued in settlement of this Award until the date of the issuance
of a certificate for such Shares (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued, except as
provided in Section 9 of this Agreement. If the Awardee is an Employee, the
Awardee understands and acknowledges that, except as otherwise provided in a
separate, written employment agreement between the Company or an Affiliate and
the Awardee, the Awardee’s employment is “at will” and is for no specified term.
Nothing in this Agreement shall confer upon the Awardee any right to continue in
the service of the Company or an Affiliate or interfere in any way with any
right to terminate the Awardee’s service at any time.

 

11. LEGENDS.

 

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
Shares issued pursuant to this Agreement. The Awardee shall, at the request of
the Company, promptly present to the Company any and all certificates
representing Shares acquired pursuant to this Award in the possession of the
Awardee in order to carry out the provisions of this Section.

 

--------------------------------------------------------------------------------

12. MISCELLANEOUS PROVISIONS.

 

12.1 Termination or Amendment. The Board may terminate or amend the Plan or this
Agreement at any time; provided, however, that except as provided in Section 11
of the Plan in connection with a Change in Control, no such termination or
amendment may adversely affect the Awardee’s rights under this Agreement without
the consent of the Awardee unless such termination or amendment is necessary to
comply with applicable law or government regulation, including, but not limited
to, Section 409A. No amendment or addition to this Agreement shall be effective
unless in writing.

 

12.2 Nontransferability of the Award. Prior to the issuance of Shares on the
applicable Settlement Date, neither this Award nor any Units subject to this
Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Awardee or the Awardee’s beneficiary, except transfer by will or by the
laws of descent and distribution. All rights with respect to the Award shall be
exercisable during the Awardee’s lifetime only by the Awardee or the Awardee’s
guardian or legal representative.

 

12.3 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

 

12.4 Binding Effect. This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Awardee and the Awardee’s heirs, executors,
administrators, successors and assigns.

 

12.5 Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Awardee by the Company or any Affiliate, or upon deposit in the
U.S. Post Office or foreign postal service, by registered or certified mail, or
with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address shown below that party’s
signature to the Grant Notice or at such other address as such party may
designate in writing from time to time to the other party.

 

(a) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement, the
Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Awardee electronically. In
addition, the Awardee may deliver electronically the Grant Notice to the Company
or to such third party involved in administering the Plan as the Company may
designate from time to time. Such means of electronic delivery may include but
do not necessarily include the delivery of a link to a Company intranet or the
Internet site of a third party involved in administering the Plan, the delivery
of the document via e-mail or such other means of electronic delivery specified
by the Company.

 

--------------------------------------------------------------------------------

(b) Consent to Electronic Delivery. The Awardee acknowledges that the Awardee
has read Section 12.5(a) of this Agreement and consents to the electronic
delivery of the Plan documents and Grant Notice, as described in
Section 12.5(a). The Awardee acknowledges that he or she may receive from the
Company a paper copy of any documents delivered electronically at no cost to the
Awardee by contacting the Company by telephone or in writing. The Awardee
further acknowledges that the Awardee will be provided with a paper copy of any
documents if the attempted electronic delivery of such documents fails.
Similarly, the Awardee understands that the Awardee must provide the Company or
any designated third party administrator with a paper copy of any documents if
the attempted electronic delivery of such documents fails. The Awardee may
revoke his or her consent to the electronic delivery of documents described in
Section 12.5(a) or may change the electronic mail address to which such
documents are to be delivered (if Awardee has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address by telephone, postal service or electronic mail. Finally, the
Awardee understands that he or she is not required to consent to electronic
delivery of documents described in Section 12.5(a).

 

12.6 Integrated Agreement. The Grant Notice, this Agreement and the Plan,
together with any employment, service or other agreement between the Awardee and
the Company or an Affiliate referring to the Award, shall constitute the entire
understanding and agreement of the Awardee and the Company or an Affiliate with
respect to the subject matter contained herein or therein and supersede any
prior agreements, understandings, restrictions, representations, or warranties
among the Awardee and the Company or an Affiliate with respect to such subject
matter other than those as set forth or provided for herein or therein. To the
extent contemplated herein or therein, the provisions of the Grant Notice, this
Agreement and the Plan shall survive any settlement of the Award and shall
remain in full force and effect.

 

12.7 Applicable Law. This Agreement shall be governed by the laws of the State
of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.

 

12.8 Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.